Title: From Thomas Jefferson to Benjamin Hawkins, 16 September 1801
From: Jefferson, Thomas
To: Hawkins, Benjamin


Dear Sir
Monticello. Sep 16. 18[01.]
Mrs. Trist who is here brought me her letter to inclose after I had [sent off my public] one to the post office: […] I give it a special cover, which she thinks will render it safer than if committed to the post uncovered. she had neither sealed nor directed: but it [goes as I] […] [prying] into […] between […] & to lie. I forgot to say in my public letter that I shall be with the heads of departments at Washington on the last day of the month, [&] continue there to the last day of July next; our plan being [to] […] the two bilious months of Aug. & Sep. to seek health at home or elsewhere. this is for your general government in the direction of your letters. accept assurances of my constant esteem & respect
Th: Jefferson
